     Case 3:21-cv-00302-SDD-RLB              Document 1       05/24/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

                                 STATE OF LOUISIANA


JOE SAULS AND LUIS NIEVES-                                     CIVIL ACTION
RIVERA

VERSUS                                                         JUDGE

COASTAL BRIDGE COMPANY, L.L.C.,
COASTAL INVESTMENT HOLDINGS L.L.C.,
KELLY SILLS, AND MIKE GIAMBRONE                                STATE OF LOUISIANA



                             COMPLAINT FOR DAMAGES



       NOW INTO COURT, through undersigned counsel, comes and appears JOE

SAULS AND LUIS NIEVES-RIVERA. Joe Sauls is a resident of the Parish of

Livingston, State of Louisiana. Luis Rivera is a resident of the Parish of Tangipahoa,

State of Louisiana, both of the full age of majority, to respectfully represent that:

                                              I.

Made defendants herein are:

      COASTAL BRIDGE COMPANY, L.L.C., a limited liability company licensed

      to do, and doing business in the State of Louisiana, and domiciled in East Baton

      Rouge Parish;

      COASTAL INVESTMENT HOLDINGS L.L.C. a limited liability company

      licensed to do, and doing business in the State of Louisiana, and domiciled in East

      Baton Rouge Parish;


                                              1
    Case 3:21-cv-00302-SDD-RLB           Document 1         05/24/21 Page 2 of 13




      KELLY SILLS, a resident of East Baton Rouge Parish, State of Louisiana; and

      MIKE GIAMBRONE, a resident of East Baton Rouge Parish, State of Louisiana.

                                          II.

       This action is brought for breach of contract; to secure benefits due Plaintiffs

under the Plan; to clarify Plaintiffs’ rights under the Plan on account of breaches of

fiduciary duties owed to Plaintiffs and the Plan by Defendants Coastal Bridge Company,

L.L.C., Coastal Investment Holdings L.L.C., Kelly Sills and Mike Giambrone

("Fiduciary Defendants"); and for other appropriate equitable relief.      Specifically,

Plaintiffs bring this action to secure benefits due under ERISA 502, 29 U.S.C. 1132 on

account of breaches of fiduciary duty under ERISA 409, 29 U.S.C. 1109, through ERISA

502, 29 U.S.C. 1132; and for other appropriate equitable relief under ERISA 502, 29

U.S.C. 1132.

                                          III.

       Plaintiff, Joe Sauls, was employed by Defendant, Coastal Bridge Company,

L.L.C., on or around September 7, 2017, to work in their Account Payables division.

       Plaintiff, Luis Nieves-Rivera, was employed by Defendant, Coastal Bridge

Company, L.L.C., on or around April 2019, as an operator.

       Defendant, Coastal Investment Holdings L.L.C. is a member of Coastal Bridge

Company.

      Defendant, Kelly Sills, is a member of Coastal Investment Holdings L.L.C.

      Defendant, Kelly Sills, is also the owner and/or De Facto owner of Coastal Bridge

Company.




                                           2
     Case 3:21-cv-00302-SDD-RLB            Document 1      05/24/21 Page 3 of 13




        Defendant, Mike Giambrone, was the Chief Financial Officer (CFO) of Coastal

Bridge Company, L.L.C.

                                                 IV.

        The Plan is a group health insurance plan providing health insurance to employees

of Coastal Bridge Company, L.L.C., and, on information and belief, Coastal Bridge

Company, L.L.C. and/or Coastal Investment Holdings L.L.C. were listed as the Plan

Sponsors and Plan Administrators for the Plan.

                                                 V.

        Blue Cross Blue Shield was the Claims Processor for the Plan.

                                                 VI.

        Plaintiffs, Joe Sauls and Luis Nieves-Rivera were participants in the Plan because

of their employment with Coastal Bridge Company, L.L.C. Coastal Bridge Company,

withheld monies from each of plaintiffs’ paychecks for a portion of premiums owed to

the Plan, the date Plaintiffs resigned from the company.

                                                 VII.

        On information and belief, Defendants, Coastal Bridge Company, L.L.C., Coastal

Investment Holdings L.L.C. Kelly Sills, and Mike Giambrone, maintained the Plan,

which covered the employees of all of these entities, making them Fiduciaries of the

Plan.

                                              VIII.

        The Fiduciary Defendants have discretionary authority and responsibility to

administer the Plan and have authority to determine eligibility for benefits. Defendants

are "fiduciaries" of the Plan, as that term is defined in ERISA 3, 29 U.S.C. 1002.



                                             3
     Case 3:21-cv-00302-SDD-RLB                Document 1    05/24/21 Page 4 of 13




      The Fiduciary Defendants were fiduciaries of the Plan because:


                A) They had discretionary authority and responsibility to administer the

                    Plan, including the authority and responsibility to make eligibility

                    determinations with respect to which employees were allowed to

                    participate in the Plan;

                B) They handled assets of the Plan in the form of deductions from

                    employee paychecks;

                C) They made benefits determinations with respect to Plaintiff under the

                    Plan; and

                D) They otherwise performed fiduciary duties with respect to the Plan.

      Fiduciary Defendants had a fiduciary obligation to Plaintiffs to administer the Plan

fairly, and to determine eligibility and benefits according to the terms of the Plan.

                                                    IX.

      Fiduciary Defendants had a fiduciary obligation to handle Plan assets, including

premiums withheld from Plaintiffs and other participants' paychecks, in a prudent

manner and to use such assets solely for the administration of the Plan, and to pay

benefits under the Plan.

                                                    X.

      During the time Joe Sauls and Luis Nieves-Rivera were employed by Defendant,

Coastal Bridge Company, L.L.C., they were covered by the Plan. Joe Sauls and Luis

Nieves-Rivera incurred medical expenses that would have been paid for in whole or in

part by the Plan.




                                                4
    Case 3:21-cv-00302-SDD-RLB            Document 1      05/24/21 Page 5 of 13




      On or about December 5, 2019, Joe Sauls underwent a heart procedure for which

he incurred medical expenses in excess of $125,000.00. Several months later Joe Sauls

received a letter from Blue Cross Blue Shield purporting to retroactively cancel the Blue

Cross Blue Shield Insurance Plan; thereby denying payment of his incurred medical

expenses.

      On or about November 2, 2019, Luis Nieves-Rivera sustained a broken hand,

broken ankle, ligament damage, and lost his leg due to a motorcycle accident for which

he incurred medical expenses in excess of $480,000.00. Several months later Luis

Nieves-Rivera received a letter from Blue Cross Blue Shield purporting to retroactively

cancel the Blue Cross Blue Shield Insurance Plan; thereby denying payment of his

incurred medical expenses.

                                                XI.

      On September 9, 2020 Plaintiff, Joe Sauls made written demand to the defendant,

Coastal Bridge for the following information:

        a) The plan document (including any insurance policy or contract).

        b) The latest updated summary plan description (SPD).

        c) The latest annual report (Form 5500).

        d) The trust agreement.

        e) Any contracts with health providers or vocational analysts providing services

            to the plan.

        f) Any other instruments under which the plan was established or operated.




                                            5
     Case 3:21-cv-00302-SDD-RLB             Document 1       05/24/21 Page 6 of 13




                                                  XII.

      To date, Plaintiffs have not received a response to that request from any

representative of Coastal Bridge Company, L.L.C., Coastal Investment Holdings L.L.C.

Kelly Sills, or Mike Giambrone, thus entitling Plaintiffs to statutory damages.

                                              XIII.

      Requiring Plaintiffs to exhaust administrative remedies under the Plan would be

futile, as the plan is no longer funded and has been cancelled.

                                               XIV.

      Defendants have wrongfully denied benefits to Plaintiffs in violation of the Plan

provisions and ERISA in that Plaintiffs have been wrongfully denied health insurance

benefits; Defendants have violated their contractual obligation to furnish health

insurance benefits to Plaintiffs.

                                                  XV.

      Fiduciary Defendants owed Plaintiffs a fiduciary duty, as a participant in the Plan,

to make eligibility determinations in a fair and consistent manner and solely in the

interests of Plaintiffs as a Plan participant. Defendants have wrongfully denied benefits

to Plaintiffs in violation of the Plan provisions and ERISA in that Plaintiffs have been

wrongfully denied health insurance benefits, and Defendants have violated their

contractual obligation through the Plan to furnish health insurance benefits to Plaintiffs.




                                              6
     Case 3:21-cv-00302-SDD-RLB             Document 1       05/24/21 Page 7 of 13




                           BREACH OF FIDUCIARY DUTY

                  UNDER ERISA, 29 U.S.C. § 1104, 1109 AND 1132

                                            XVI.

       The Defendants are fiduciaries as defined in ERISA 3(21), 29 U.S.C.

1002(21), because the Defendants have discretionary authority and/or discretionary

responsibility in the administration of the Plan.

                                            XVII.

       The Fiduciary Defendants each acted as fiduciaries in that they exercised

discretionary authority and control as to the management and disposition of Plan

assets, because they directed the withholding of monies from participants'

paychecks.

                                           XVIII.

       The Fiduciary Defendants breached their fiduciary duties to Plaintiffs and

the Plan by failing to properly fund the Plan; by failing to use Plan assets for proper

purposes under ERISA, including Plan administration and payment of benefits, but

instead, on information and belief, directed such amounts to other purposes.

                                            XIX.

       The Plan has been harmed because of the Fiduciary Defendants' breach of

fiduciary duty in that the Plan has not been administered in compliance with

ERISA and other applicable law; its assets were misused. The Plan is entitled to

relief requiring that Fiduciary Defendants to:

               A) administer the Plan in compliance with ERISA and other applicable

                   laws and regulations;



                                              7
     Case 3:21-cv-00302-SDD-RLB             Document 1       05/24/21 Page 8 of 13




               B) cease dealing with Plan assets for their own benefit;

               C) be removed as fiduciaries and with respect to any other fiduciary

                   responsibilities pursuant to the Plan, and to have a third-party

                   fiduciary appointed to carry all such fiduciary functions;

               D) imposing an equitable lien on the Plan assets withheld from

                   participants by Fiduciary Defendants that were not applied to proper

                   Plan purposes;

               E) imposing a constructive trust on the Plan assets withheld from

                   participants by Fiduciary Defendants that were not applied to proper

                   Plan purposes;

               F) granting the Plan restitution for the amount of plan assets that

                   Fiduciary; and

               G) Defendants wrongfully withheld and improperly used Plan funds

                   imposing personal liability on Fiduciary Defendants for all amounts

                   owed to the Plan to fund all outstanding benefits, including but not

                   limited to any benefits owed to any parties on behalf of Plaintiff; and

                   other appropriate relief, including declaratory, injunctive and

                   equitable relief.

                                             XX.

       The Fiduciary Defendants breached their fiduciary duties to Plaintiffs and

the Plan by failing to properly fund the Plan to enable it to pay claims for benefits.




                                              8
     Case 3:21-cv-00302-SDD-RLB            Document 1       05/24/21 Page 9 of 13




       The Fiduciary Defendants breached their fiduciary duties to Plaintiffs and

the Plan by misappropriating Plan assets and not using them for proper Plan

purposes.

                                            XXI.

       Plaintiffs reasonably relied on the information (or lack of information)

provided by Fiduciary Defendants and their employees and contractors regarding

the extent of applicable benefits, including the amount of insurance coverage

available for Plan benefits, and such reliance was to their detriment, in that

Plaintiffs incurred substantial medical bills because of such misrepresentations.

                                           XXII.

       Plaintiffs were prejudiced by the information (or lack of information)

provided by Fiduciary Defendants and their employees and contractors regarding

the extent of applicable benefits, including the amount of insurance coverage

available for Plan benefits, in that Plaintiffs incurred medical bills because of such

misrepresentations.

                                           XXIII.

       Plaintiffs have suffered harm by the conduct of the Fiduciary Defendants as

alleged herein in that they are not receiving the value of the health insurance

benefits to which they are entitled under the Plan due to the fiduciary breaches

detailed herein, and Plaintiffs have suffered harm because of the misrepresentations

made to them regarding the extent of applicable benefits, including the amount of

insurance coverage available for Plan benefits. Accordingly, plaintiffs are entitled

to the following equitable relief:



                                             9
    Case 3:21-cv-00302-SDD-RLB            Document 1      05/24/21 Page 10 of 13




               A) Imposing an equitable lien on the Plan assets that have been withheld

                  from Plaintiff and other participants that were not used for proper Plan

                  purposes, including but not limited to the purchase of insurance to

                  fund benefits;

               B) Imposing a constructive trust on the Plan assets that have been

                  withheld from Plaintiff and other participants that were not used for

                  proper Plan purposes, including but not limited to the purchase of

                  insurance to fund benefits;

               C) Enjoining Fiduciary Defendants from reducing or cancelling

                  Plaintiff’s benefits under the Plan;

               D) Imposing a surcharge upon the Fiduciary Defendants requiring that

                  they pay to Plaintiff and the Plan all money they withheld that was not

                  used for proper Plan purposes; and

               E) Equitably estopping Fiduciary Defendants from denying Plaintiff his

                  full benefits under the Plan, including coverage for all incurred

                  medical expenses.

                                          XXIV.

       Plaintiffs are entitled to their attorney's fees and costs pursuant to ERISA

Sec 502(g), 29 U.S.C. 1132(g). Defendants are jointly and severally liable for

Plaintiffs’ damages.

       WHEREFORE, Plaintiffs pray that the Court grant then the following relief:


               1. Damages for breach of contract and Fiduciary duties;




                                            10
Case 3:21-cv-00302-SDD-RLB         Document 1       05/24/21 Page 11 of 13




        2. Statutory damages for failure to timely supply requested information,

           in an amount to be proven at trial;

        3. Attorney Fees;

        4. Plaintiffs further pray for judgment and to grant Plaintiffs declaratory

           and injunctive relief, finding that they are entitled to benefits under

           the terms of the Plan for all medical expenses incurred, and that

           Defendants be ordered to pay medical benefits under the Plan;

        5. Declaratory and injunctive relief to the Plan against the Fiduciary

           Defendants under ERISA § 502(a)(2):

           A) Requiring them to administer the Plan in compliance with ERISA

               and other applicable laws and regulations;

           B) Requiring them to cease dealing with Plan assets for their own

               benefit;

           C) Removing them as fiduciaries and with respect to any other

               fiduciary responsibilities pursuant to the Plan, and to have a third-

               party fiduciary appointed to carry all such fiduciary functions;

           D) Imposing an equitable lien on the Plan assets withheld from

               participants by Fiduciary Defendants that were not applied to

               proper Plan purposes;

           E) Imposing a constructive trust on the Plan assets withheld from

               participants by Fiduciary Defendants that were not applied to

               proper Plan purposes;




                                     11
Case 3:21-cv-00302-SDD-RLB             Document 1   05/24/21 Page 12 of 13




           F) Granting the Plan restitution for the amount of plan assets that

               Fiduciary Defendants wrongfully withheld by improper use of Plan

               funds;

           G) Imposing personal liability on Fiduciary Defendants for all

               amounts owed to the Plan to fund all outstanding benefits,

               including but not limited to any benefits owed to any parties on

               behalf of Plaintiffs;

        6. Other appropriate declaratory, injunctive and equitable relief;

        7. Declaratory, injunctive, and equitable relief against the Fiduciary

           Defendants pursuant to ERISA 502(a)(3):

           A) Imposing an equitable lien on the Plan assets that have been

               withheld from Plaintiffs and other participants that were not used

               for proper Plan purposes, including but not limited to the purchase

               of insurance to fund benefits;

           B) Imposing a constructive trust on the Plan assets that have been

               withheld from Plaintiffs and other participants that were not used

               for proper Plan purposes, including but not limited to the purchase

               of insurance to fund benefits;

           C) Enjoining Fiduciary Defendants from reducing Plaintiffs’ benefits

               under the Plan;

           D) Imposing a surcharge upon the Fiduciary Defendants requiring

               that they pay to Plaintiffs and the Plan all money they withheld

               that was not used for proper Plan purposes;



                                        12
Case 3:21-cv-00302-SDD-RLB       Document 1      05/24/21 Page 13 of 13




          E) Equitably estopping Fiduciary Defendants from denying Plaintiffs

             their full benefits under the Plan, including coverage for all

             incurred medical expenses;

          F) Granting Plaintiffs and the Plan restitution for the amount of Plan

             assets that Fiduciary Defendants wrongfully withheld from

             Plaintiffs and other participants but that was not used for proper

             Plan purposes.



                                           Respectfully Submitted:

                                           /s/Gregory J. Miller
                                           Gregory J. Miller (#17059)
                                           Miller, Hampton & Hilgendorf
                                           3960 Government St.
                                           Baton Rouge, LA 70806
                                           Phone: (225) 343-2205
                                           Fax: (225) 343-2870
                                           GJM@MLHLAW.COM
                                           Attorney for Joe Sauls and Luis
                                           Nieves-Rivera




                                  13
